t c no united_states tax_court dante and sandi perano petitioners v commissioner of internal revenue respondent docket no filed date in and ps the sole shareholders of ag a controlled_foreign_corporation as defined in sec_957 i r c transferred to ag united_states real_property and notes secured_by such property in exchange for private_annuity agreements that provided for the future payment of monthly annuities to ps for their remaining joint lives for ag accrued liabilities with respect to those agreements in amounts that for exceeded income and cumulatively exceeded accumulated_earnings_and_profits as of date relying upon sec_953 i r c and the regulations thereunder ps treated those accruals as in the nature of life_insurance_reserves which reduce earnings_and_profits thereby causing ps not to report income from ag for under sec_951 i r c see sec_952 sec_956 sec_1 held because the transactions that gave rise to the private_annuity agreements constituted capital expenditures by ag and because ag’s accruals under those agreements constituted reserves for future contingencies those accruals did not reduce ag’s earnings_and_profits held further because ag was neither in the insurance_business nor in receipt of insurance_income sec_953 i r c is inapplicable to ag held further ps improperly failed to report income from ag for under sec_951 i r c francis x mohan iii for petitioners christian a speck for respondent opinion halpern judge by notice_of_deficiency dated date respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure for and respectively and accuracy-related_penalties of dollar_figure and dollar_figure for those years respectively unless otherwise indicated all section references are to the internal_revenue_code for the years at issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the only issue for decision is whether accruals for the future payment of annuities made by a controlled_foreign_corporation cfc as that term is defined in sec_957 reduced that cfc’s earnings_and_profits available for the payment of dividends to shareholders the parties stipulate that if the court agrees with respondent that the accruals did not reduce the cfc’s earnings_and_profits then petitioners must include as items of gross_income for dollar_figure under sec_951 and dollar_figure under sec_951 and sec_956 and conversely if the court agrees with petitioners that the accruals did reduce the cfc’s earnings_and_profits then petitioners are not required to include any amounts in gross_income under the foregoing provisions background this case was submitted fully stipulated under rule the facts stipulated by the parties are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioners resided in the state of nevada the following is a summary of the facts necessary for our discussion american general ltd american general is a corporation formed in the isle of man in date from its incorporation through percent of the stock of american general was owned by a fiduciary pursuant to an irrevocable_trust those provisions are part of subpt f pt iii subch n ch subtit a of the internal_revenue_code subpt f pursuant to those provisions and sec_951 defining the term united_states_shareholder each united_states_shareholder of a controlled_foreign_corporation cfc includes in his gross_income his pro_rata share of the cfc’s subpt f income as defined in sec_952 and earnings_invested_in_united_states_property as determined under sec_956 the stipulation actually describes the issue as whether the cfc properly accrued the future annuity expenses but as discussed infra it is clear that the issue for decision is more accurately described as whether those accruals reduced the cfc’s earnings_and_profits pursuant to sec_952 income inclusions under sec_951 may not exceed a cfc’s earnings_and_profits for the taxable_year and pursuant to sec_956 income inclusions under sec_951 may not exceed a cfc’s applicable_earnings ie its current or accumulated_earnings_and_profits see sec_956 agreement for federal_income_tax purposes however the parties stipulate that the tax effects are to be treated as though american general was owned by petitioners at all relevant times american general was a cfc and was not regulated as an insurance_company under the laws of the isle of man the united_states or any state thereof on each of american general’s forms 1120-f u s income_tax return of a foreign_corporation in evidence it listed the united_states as its principal business location and rental and sales of real_estate as its b usiness activity and p roduct or service on march and date petitioners transferred real_property located in texas to american general in exchange for private_annuity agreements annuity agreement sec_1 on date petitioners transferred promissory notes secured_by real_property located in texas to american general also in exchange for a private_annuity agreement annuity agreement the annuities payable to petitioners under the annuity agreements collectively the annuity agreements are payable monthly for petitioners’ joint lives the payments are to commence no earlier than date in the case of annuity agreement date in the case of annuity agreement and date in the case of annuity agreement under each of the annuity agreements american general may defer the payment commencement_date for up to years american general’s obligation to make annuity payments to petitioners under the annuity agreements terminates upon the death of the survivor irrespective of the number of payments made to that point or whether any payments at all have been made to either petitioner american general keeps its books_and_records on the accrual_method of accounting with respect to each of the annuity agreements it recorded a liability in the amount stated in the agreement as the fair_market_value of the property received in exchange for the agreement it recorded liabilities in the following amounts agreement annuity agreement annuity agreement annuity agreement amount dollar_figure big_number big_number for the years through american general accrued annuity expenses with respect to the annuity agreements as liabilities on its books_and_records in the aggregate amount of dollar_figure as follows year total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number on the form_5471 information_return of u s persons with respect to certain foreign_corporations attached to petitioners’ form_1040 u s individual_income_tax_return petitioners reported negative current and accumulated_earnings_and_profits for american general of dollar_figure and dollar_figure respectively for if the dollar_figure accrued for that year for deferred annuities is disregarded american general would have positive current_earnings_and_profits of dollar_figure and if the dollar_figure total accruals for deferred annuities through date are disregarded american general would have positive accumulated_earnings_and_profits of dollar_figure american general’s average investment_in_united_states_property at the end of each quarter in was dollar_figure i introduction discussion on two occasions in petitioners transferred real_property to american general and on one occasion in petitioners transferred promissory notes secured_by real_property to american general on none of those occasions did american general pay anything immediately for the property it received the property or properties instead on each occasion american general promised to pay for the property by making as noted supra the parties agree that if the accruals for deferred_annuity payments are disregarded for purposes of determining american general’s earnings_and_profits petitioners’ income would then include dollar_figure of subpt f income under sec_951 and dollar_figure dollar_figure minus dollar_figure representing earnings_invested_in_united_states_property taxable under sec_951 and sec_956 deferred payments commencing from to years in the future and lasting if they still survived for the lives of petitioners the terms of those promises are manifest in what we have described as annuity agreement sec_1 and recognizing that the present_value of its obligation to make the annuity payments promised would increase every year until the annuity starting dates american general accrued as an annual expense an addition to an accounting reserve to reflect that increase we must determine whether those accruals were a proper charge to american general’s earnings_and_profits we conclude that they were not ii analysis a introduction petitioners summarize their argument as follows petitioners believe that its american general’s accrued annuity expense constitutes a reserve to liquidate its future obligation and is allowable under sec_953 and the regulations thereunder as a reserve for estimated expenses for purposes of calculating its current and accumulated e_p sec_953 defines the term_insurance income for purposes of determining a cfc’s subpart_f_income see sec_952 if it were not for petitioners’ claim that sec_953 applies their argument that american general properly reduced its earnings_and_profits on account of annual accruals for additions to a reserve reflecting its obligation to make annuity payments pursuant to the annuity agreements could be disposed of in short order generally annuity payments made for property are considered payments made to purchase the property e g 701_f2d_771 9th cir the payments constitute capital expenditures which are not deductible sec_263 regardless of the number of payments made or the total amount to be paid perkins v united_states supra pincite the payments give the taxpayer a cost_basis in the acquired property sec_1012 and the taxpayer recovers his investment in the property by way of deductions for depreciation sec_167 or by way of an offset of any unrecovered_basis against the amount_realized on a sale or disposition of the property sec_1001 earnings_and_profits is a tax concept that generally relates to the determination of whether a distribution from a corporation to its shareholders is properly treated as a dividend or a return_of_capital see sec_301 sec_316 52_tc_1 affd per curiam 433_f2d_309 5th cir capital expenditures do not reduce earnings_and_profits pa forge corp v commissioner a memorandum opinion of this court dated date the accrued interest represented capital expenditures and was not a proper charge against petitioner’s earnings_and_profits patty v commissioner a memorandum opinion of the board_of_tax_appeals dated date organization_expenses are capital expenditures and therefore they are not to be considered in determining the earnings or profits available for distribution revd on other grounds 98_f2d_717 2d cir moreover even if annuity payments do not have to be capitalized the obligation to commence life_annuity payments in the future is contingent and for that reason does not reduce earnings_and_profits absent a special exception like that applicable to life_insurance_reserves see 9_tc_256 reserves for contingent future expenses do not reduce earnings_and_profits affd 187_f2d_1019 3d cir professors bittker and eustice in their treatise federal income_taxation of corporations and shareholders point out that in determining whether a distribution to shareholders constitutes a taxable dividend reference is made to the distributing corporation’s earnings_and_profits rather than to its surplus in part because surplus unlike earnings_and_profits is reduced by reserves for contingencies bittker eustice federal income_taxation of corporations and this result is consistent with sec_312 which denies 5-year amortization of such expenditures under sec_248 for purposes of determining a corporation’s earnings_and_profits not permitting capital expenditures to reduce earnings_and_profits is justified on the ground that capital expenditures accomplish a mere change in the form of assets and ‘earnings or profits’ should then be affected only through the depreciation account paul ascertainment of ‘earnings or profits’ for purpose of determining taxability of corporate_distributions harv l rev ndollar_figure shareholders par pincite 7th ed the authors describe the problem thus if these reserves were taken into account the floodgates would be opened to a stream of tax-free cash distributions for as long as the corporation’s directors could conjure up contingencies that would warrant the creation of reserves it is not surprising therefore that accounting surplus was rejected as a criterion and that the phrase earnings_and_profits acquired a meaning more in keeping with its function id we shall now turn to petitioners’ sec_953 argument b sec_953 argument life_insurance_companies are subject_to income_taxation pursuant to part i subchapter_l chapter subtitle a of the internal_revenue_code part i and subchapter_l respectively part i comprises sec_801 through for a life_insurance_company to be taxable pursuant to part i the company must first be an insurance_company within the meaning of sec_816 in pertinent part sec_816 provides the term ‘insurance company’ means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts a life_insurance_company includes in its gross_income premiums and other consideration received on annuity_contracts see sec_803 in determining its taxable_income it deducts additions to reserves set_aside to pay claims arising under annuity_contracts see sec_804 sec_805 sec_807 c b therefore it reduces its earnings_and_profits on account of those reserve additions see sec_1 a income_tax regs providing in pertinent part that the amount of the earnings_and_profits in any case will be dependent upon the method_of_accounting properly employed in computing taxable_income on brief petitioners concede that american general is not an insurance_company respondent is correct in pointing out that as a real_estate company american general is not an insurance_company they argue however that that does not matter american general does not need to be an insurance_company in the business of selling insurance in order to reduce earnings_and_profits by the future annuity obligations they rely on sec_953 which in pertinent part provides sec_953 insurance_income a insurance_income -- in general --for purposes of sec_952 which provides that subpart_f_income includes insurance_income the term_insurance income means any income which-- a is attributable to the issuing or reinsuring of an insurance_or_annuity_contract and b would subject_to certain modifications be taxed as if such income were the income of a domestic insurance_company as we understand it the essence of petitioners’ argument is that on account of entering into the annuity agreements american general had insurance_income within the meaning of sec_953 which allows it to accrue additions to reserves and reduce its earnings_and_profits in anticipation of making the annuity payments called for by those agreements notwithstanding that it is not an insurance_company to support their argument petitioners rely on regulations proposed under sec_953 proposed_regulations are accorded little if any deference 101_tc_276 in any event those proposed_regulations weaken rather than support petitioners’ argument sec_1_953-6 proposed income_tax regs fed reg date deals with the applicability of subchapter_l to cfcs in pertinent part subparagraph of that section provides the following general_rule a controlled_foreign_corporation which has insurance_income under sec_953 shall compute its insurance_income under part i of subchapter_l emphasis added sec_1_953-6 proposed income_tax regs fed reg date deals with cfcs that if they were domestic corporations would not qualify to be taxed under subchapter_l as insurance_companies in pertinent part subparagraph of that proposed regulation provides a controlled_foreign_corporation will compute its insurance_income as if it were a domestic insurance_company subject_to part i of subchapter_l relating to life_insurance_companies only if it can meet the requirements of sec_816 of the code taking into account only that portion of its business which petitioners also acknowledge that american general’s obligation to make annuity payments may not qualify as a deductible expense for tax reporting purposes nonetheless they insist that that obligation does constitute a reduction of earnings_and_profits involves the issuing or reinsuring of insurance or annuity_contracts emphasis added petitioners’ first difficulty in finding support in the proposed_regulations is that they have failed to prove that american general’s business was to any extent the business of issuing insurance or annuity_contracts the issuance of insurance to include annuities requires risk shifting and risk_distribution see 312_us_531 wright v commissioner tcmemo_1993_328 the amounts in the annuities did not constitute insurance because no risk shifting or risk_distribution occurred modified per order date affd without published opinion 73_f3d_372 9th cir in the case of the annuity agreements there was no risk_distribution ie the pooling of possible annuity termination dates among a broad number of individuals american general’s mortality risk was spread between the lives of only two individuals viz petitioners we said in 96_tc_18 affd 979_f2d_162 9th cir the concept of risk-distributing emphasizes the pooling aspect of insurance that it is the nature of an insurance_contract to be part of a larger collection of coverages combined to distribute risk between insureds moreover respondent argues that there was no risk shifting one party shifting the risk of a loss to another party since petitioners are the owners at least for tax purposes of american general to find that there was no insurance it is sufficient that we find that there was no risk_distribution which we do find it is not necessary that we consider whether there was risk shifting even were we to put aside petitioners’ failure to prove that american general was in the insurance_business they have failed to prove that american general realized any income in connection with the annuity agreements american general received the property in exchange for those agreements on its books_and_records it accounted for the obligations imposed on it by the annuity agreements as liabilities petitioners do not claim that they reported premium income or indeed any income as a result of incurring those obligations petitioners have failed to prove that american general received insurance_income within the meaning of sec_952 american general does not fall within the ambit of the rules of part i allowing life_insurance_companies to deduct additions to reserves set_aside to pay claims arising under annuity_contracts nor can it reduce its earnings_and_profits as a life_insurance_company could on account of those contingent claims in fact there is nothing in the record to indicate that american general reported any income other than income from real_estate ie sales income rentals and mortgage interest iii conclusion because american general’s accruals for the future payment of annuities to petitioners did not reduce its earnings_and_profits respondent’s adjustments increasing petitioners’ income under sec_951 are sustained decision will be entered under rule
